Title: To James Madison from William Kirkpatrick, 28 May 1801
From: Kirkpatrick, William
To: Madison, James


					
						Sir
						Malaga 28 May 1801.
					
					I had last the Honor of adressing you on the 22nd. april, Duplicate of which you will find herewith.  I have since received the inclosed letter from Mr. OBrien of Algiers, which I transmit you Original, and repeat my hopes that some Frigates may be already on the way towards the Mediterranean, to prevent depredations on our Trade by the Tripolitan Cruizers, and at same time to force the Bashaw to come to an amicable accomodation. Twenty six of our merchant ships are now detained in Barcelona, without daring to Stirr from thence.  Those that were in Alicante have got off in Safety, and from hence I consider there is no manner of risk, as none of the Tripolitans ever come this length.  Consequently all that were in this Quarter have proceeded on their Voyages and passed the Gut without any molestation, except two, which are not yet in readiness.
					The five sailors which I claimed as Americans (in consequence of their producing unto me proof of being Citizens of the United States) that were on Board the English Ketch Albanese, brought into this Port by part of her Crew, who rose upon the officers, have not yet been given up, and as I find from good authority, that tho’ they had not entered on Board that Vessel, as they asserted to me from the beginning, that they were pressed out of an English Privateer in which they had engaged to do Duty, and besides that the Chief part of them, had been concerned in the Mutiny. I have resolved, should they in the end be delivered up to me, through the interference of our Minister in Madrid, who has claimed them at my request of the Spanish Government, to send Such of them as remain (for some I understand have already run off from their confinement) to the United States subject to Your order, that they may be Judged by the Laws of their Country, which I trust you will approve of.  I shall forward you at same time Such Documents as I can procure, regarding their being Concerned in the Mutiny, and that they had entered on board the Privateer out of which they were pressed.
					I can procure no alliviation of the rigorous Quarantine imposed on vessels from the U.S. but I am happy to say, I have succeeded thro’ our Minister in Madrid, to obtain the revocation of a most unjust order that was communicated here in the beginning of March last, to exact from all the Importers of Spanish Colonial Produce by American vessels, since the Month of april 1799, the amount of foreign Duties, which at the time of Introduction had not been demanded by the Collector of this Customhouse, who it would appear, did not understand the orders transmitted him, & Consequently only recovered the Same Duties as if the goods were imported by Spanish Vessels.
					The sums which Different Houses acting as agents for the Americans, were Called upon for, on this Score, amounted to above $65,000, but such powerful motives were alledged, that the Spanish Ministry has thought proper to renounce the Idea.  I Have the Honor to be Very Respectfully Sir Your most obt. He. Servt.
					
						Willm. Kirkpatrick
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
